Mason, Judge,

(concurring):

The opinion concurred in by the majority of the court in this case does not affect in any manner the oft repeated decisions of this court that section 59a, chapter 43 of the Code, imposes an absolute liability on counties and cities and towns for injuries sustained on account of their roads, streets and sidewalks being “out of repair”, and that the words “out of repair” includes obstructions to the highway as well as defects therein.
I am not willing to say that a public road is necessarily “out of repair” because-every part of the “right of way” is not in condition to be used by travelers, when enough of the right of way is in reasonably good condition, affording the traveler a convenient and safe way. It is the duty of the authorities having control of public roads, streets and sidewalks, to provide for public use, highways reasonably safe, not *6absolutely safe; nor does it follow that because a county or city owns a “right of way” which is wider than is necessary to have prepared and improved for use at the time, that it is negligence not to do so. The authorities will have performed their duties when they shall have provided reasonably for the public necessities. Why should the public demand more than they need ? The portions of the public roads and streets which are to be kept in such repair are the parts of them used by persons traveling in the usual modes by day and night, and not the parts of them not so used and not prepared or intended for use. True, the traveled part of a road or street may be made dangerous by marginal obstructions, either by way of pitfalls or elevations, but such defects do not make the municipal authorities liable, unless they so affect the road as to make the traveled portion unsafe. We may imagine many marginal obstructions which it would be the duty of the officials to have removed; such as carcasses of dead animals, branches of trees overhanging the road so as to interfere with travel; landslides, or indeed anything which would prevent the easy, safe and convenient use of the public road for travel. A road built, as very many of the roads of our state are built, along hill sides, constructéd by side cuts, on the upper side of the road an embankment and on the lower side a declivity, where enough of the right of way is opened and properly constructed to accommodate travelers, the embankment on the one side and the declivity on the other would not make the road “out of repair” within the meaning of this statute. If this were the law, then no doubt three-fourths of the roads of this state are “out of repair”.
Then, if it is not the duty of counties in constructing roads, to free the margins of all embankments, rocks, stumps, and ravines, to protect the county from liability for injuries caused by such obstructions, can it be said that because such or like obstructions were permitted on the roadside at points where they did not exist when the road was constructed, create a liability? What difference to the traveler does it make whether the stone on the margin of the road which injures him, was left there when the road was constructed or placed *7there afterwards? The test of the comity’s liability would be the same in both cases.

Reversed and rendered.